UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6077



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY LEE FEWELL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-284-P, CA-96-444-P)


Submitted:   March 9, 1999                 Decided:   April 19, 1999


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Lee Fewell, Appellant Pro Se.    James Michael Sullivan,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Lee Fewell seeks to appeal the district court’s order

denying his motion to reconsider/reopen a prior action filed under

28 U.S.C.A. § 2255 (West 1994 & Supp. 1996), and related motions.*

We have reviewed the record and the district court’s opinion and

find no reversible error.   The district court properly construed

Fewell’s motion to reconsider/reopen as a second or successive §

2255 motion.   Before filing a second or successive motion in the

district court, Fewell must obtain authorization from this court.

See 28 U.S.C.A. §§ 2244(b)(3)(A), 2255 (West Supp. 1998).   Because

Fewell has not obtained such authorization, the district court’s

dismissal of his motion to reconsider/reopen was not in error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Fewell has waived appellate review of the denial of the
related motions by failing to present argument in his informal
brief. See 4th Cir. R. 34(b).


                                2